Stearne, J.,
The question involved is whether decedent by his antenuptial agreement covenanted to secure to his wife proceeds of life insurance sufficient to pay to her, or her estate, the sum of $1,200 per annum for the period of 20 years after decedent’s death, or whether such payments were limited to the life of the wife.
The pertinent words of the contract read as follows: “. . . [decedent] will procure and continuously maintain a policy or policies of insurance upon his life for the benefit of the said [wife], her heirs, executors, administrators and assigns in such sum as will assure to her, the said [wife], an annuity or income of Twelve Hundred Dollars per annum for the period of twenty years next after the decease of the said [decedent]. . . .”
We agree with the construction of the learned auditing judge that under such words decedent agreed that such annuity or income should be paid for the period of 20 years, and was not limited to the life of the wife.
While the able counsel for exceptant argues that a construction of this language reveals an intent that such payments were for the life of the wife only, but not to exceed 20 annual payments, yet, at best, such argument raises a query as to a possible equivocal meaning. As pointed out in the adjudication, antenuptial contracts must be construed, whenever possible, most favorably to the widow.
The record reveals that decedent left sufficient insurance to pay the annual payments for life, but not enough to continue such payments for 20 years. The widow made a claim for the difference in these two amounts, which was allowed.
For the reasons given, and under the authorities cited, by the auditing judge, the exceptions are dismissed and the adjudication is confirmed absolutely.